Citation Nr: 0431046	
Decision Date: 11/23/04    Archive Date: 11/29/04

DOCKET NO.  03-05 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to an effective date prior to August 30, 
2001, for the grant of a 30 percent disability rating for 
right shoulder bursitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to August 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions issued by the  Regional Office 
(RO) of the Department of Veterans Affairs (VA) located in 
San Juan, the Commonwealth of Puerto Rico.  In May 2002, the 
RO issued a rating decision by which the veteran was granted 
a 30 percent disability rating for his service-connected 
right shoulder bursitis.  The veteran voiced disagreement in 
July 2002 with the effective date assigned and a Statement of 
the Case (SOC) was issued in December 2003.  The veteran's 
substantive appeal was received in February 2004.  

Service connection for sinusitis was denied in a June 2002 
rating decision.  The veteran voiced disagreement in July 
2002 and a SOC was issued in December 2002.  The veteran's 
perfected his appeal the following month.  The issue of 
entitlement to service connection for sinusitis is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.

In July 2003 correspondence, the veteran clarifies that he 
wanted service connection for dorsal and cervical spine 
conditions, apparently as secondary to his service-connected 
right shoulder bursitis.  The Board refers this matter to the 
RO for appropriate action.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's earlier effective date claim has been developed 
and obtained, and all due process concerns have been 
addressed.

2.   Prior to the VA examination conducted in August 2001, 
the evidence is not indicative of manifestations of bursitis 
that more closely approximates limitation function of the 
right arm to midway between side and shoulder level.


CONCLUSION OF LAW

The criteria for an effective date prior to August 30, 2001, 
for the grant of a 30 percent disability rating for right 
shoulder bursitis have not been met.  38 U.S.C.A. §§ 1155, 
5110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.400, 4.3, 4.7, 
4.10, 4.40, 4.69, 4.71a, Diagnostic Codes 5019, 5201 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As an initial matter, the Board must address the Veterans 
Claims Assistance Act of 2000 (VCAA).  VA must notify the 
claimant of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The veteran was notified of the VCAA in an April 2002 letter.  
The April 2002 letter informed the veteran that evidence of 
persistent or recurrent symptoms of his disability was 
needed.  The letter informed him that VA would obtain 
evidence on his behalf if he identified the evidence and when 
he submitted the requisite release form.  He was provided 
with the information on how and where to send any evidence he 
had or that he obtained.

The veteran also was provided with the regulation governing 
effective dates and with the regulation regarding VA's duty 
to assist with claims in the December 2003 SOC.  This 
document included the language of 38 C.F.R. § 3.159 and 
together with the previous correspondence, it may be 
concluded the veteran was made aware of the need to submit 
any relevant information in his possession.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  Although the veteran has not been examined for VA 
purposes in connection with his effective date appeal, the 
results would be irrelevant with respect to this effective 
date claim, and a medical opinion is therefore deemed not 
necessary in the instant case.  See 38 C.F.R. § 3.159(c)(4) 
(2004).  VA examinations had previously been conducted in 
connection with an increased rating claim and the resulting 
reports are of record.  The veteran's VA treatment records 
have been obtained and private medical evidence and employer 
letters have been associated with his claims folder.  The 
veteran has not identified evidence or authorized VA to 
obtain evidence not of record.  Therefore, the Board 
concludes that no further assistance to the veteran regarding 
development of evidence is required, and would be otherwise 
unproductive and futile.  See 38 U.S.C.A. § 5103A(b)(3) (West 
2002); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997). 

Earlier Effective Date

Upon his discharge from active duty, the veteran filed a 
claim seeking service connection for a right shoulder 
condition.  Service connection for right shoulder bursitis 
was established via an October 1994 rating decision.  The 
veteran voiced disagreement and perfected an appeal seeking 
an increased rating for his service-connected disability.  
The Board issued a decision in July 1999 denying a disability 
rating in excess of 10 percent for right shoulder bursitis 
that the veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).  

A September 1999 order from the Court vacated the July 1999 
decision and in August 2000 the Board remanded the veteran's 
increased rating claim for additional development.  The 
additional development was completed and in May 2002, the RO 
issued a rating decision in which the veteran was granted a 
30 percent disability rating for right shoulder bursitis on 
and after August 30, 2001 (while his 10 percent disability 
rating remained in effect prior to this date).  The veteran 
voiced disagreement with the effective date assigned and in 
July 2003 correspondence, specifically indicated that he was 
withdrawing his claim that was on remand (entitlement to an 
increased rating) as he was satisfied with his 30 percent 
disability rating.  He clarified that he was specifically 
pursuing an earlier effective date for the 30 percent 
disability rating.

An effective date for an award based on an original claim for 
VA benefits "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2004).  As to assigning an effective date 
for an increased rating, applicable criteria provide that the 
effective date is the earliest date as of which it is 
factually ascertainable that an increase in disability has 
occurred, if application is received within one year from 
such date, otherwise, the date of receipt of the claim.  38 
U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) 
(2004).

The veteran argues that his right shoulder disability has 
been severe since his discharge from active duty and 
therefore, his 30 percent disability rating should be 
effective prior to August 2001.  

Bursitis is rated on limitation of the affected part as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5019 (2004).  The veteran's right shoulder is his major arm.  
See 38 C.F.R. § 4.69 (2004).  A 30 percent rating 
contemplates limitation of the major arm to midway between 
side and shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 
5201 (2004).  However, an evaluation of any musculoskeletal 
disability must include consideration of the veteran's 
ability to engage in ordinary activities, including 
employment, and of impairment of function due to such factors 
as pain on motion, weakened movement, excess fatigability, 
diminished endurance, or incoordination.  See 38 C.F.R. §§ 
4.10, 4.40 (2004); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

A July 1994 VA medical certificate reflects that the veteran 
was not in acute distress and had tenderness to palpitation 
in the right shoulder region with mild limitation of motion 
on extension and no limitation of motion in abduction.  The 
certificate contains a diagnostic impression of right 
shoulder pain.

An August 1994 VA examination report reflects that the 
veteran referred to pain in the right shoulder and right 
scapula without radiation as well as weakness of the right 
arm with loss of strength when he had pain.  The report 
reflects that he also referred to an occasional history of 
fallen objects from the right hand and that his pain was 
worse on cold days and when doing exercises.  The report 
indicates that examination of the veteran revealed no 
swelling, deformity, or instability of the right shoulder.  
Examination did reveal crepitus and tenderness to 
palpitation.  The veteran had 180 degrees of flexion and 
abduction.  The examination report shows that he also had 90 
degrees of extension and internal and external rotation of 
the right shoulder.

A September 1994 VA radiology report contains an impression 
of a normal study of the right shoulder and scapula.

Private medical records from 1994 and 1995 show complaints 
relating to right shoulder bursitis but little to no 
specificity that is legible.

An August 1995 VA medical certificate contains complaints of 
right shoulder pain but reflects that the veteran had full 
range of motion in all directions.  An October 1995 VA 
medical certificate reflects that the veteran's pain 
medications were refilled.

A December 1996 VA medical certificate reflects that the 
veteran had developed severe right shoulder pain while 
painting.  He had decreased range of motion.

An April 1997 private medical record reflects that the 
veteran complained of right shoulder pain that had increased 
in duration and intensity.  The record indicates that the 
veteran had full range of motion of flexion, extension and 
internal rotation.  Passive abduction was to 125 degrees with 
pain on the proximal upper arm.  The veteran resisted 
abduction and had external rotation to 30 degrees.

A June 1997 VA examination report reflects that the veteran 
referred to worsening pain in his right shoulder with writing 
as a teacher and claimed to be absent from his job for 10 
days due to right shoulder pain.  The report shows that 
physical examination of the veteran revealed no swelling or 
instability of the shoulder.  He had full and complete range 
of motion of the right shoulder passively and more than 90 
degrees of abduction and flexion actively, with pain.  The 
report indicates that there was objectively pain at 90 
degrees of abduction or flexion.  There was pain during 
complete extension, internal rotation, and external rotation 
but the veteran had no muscle atrophy in any of the muscles 
of the right shoulder.  He also had normal muscle strength.  
The report shows that he had mild tenderness to palpitation.

VA progress notes from 1999 and 2000 do not reflect treatment 
for the veteran's service-connected right shoulder.  Instead, 
if mentioned at all, the veteran's right shoulder bursitis 
appeared in the history portion of the records.

An August 2000 letter from a principal reflects that the 
veteran worked as a teacher at that school district since 
1996 and the veteran had been guilty of various absences 
because of sickness.  The letter indicates that the veteran's 
right shoulder bursitis hindered his ability to show up for 
work.  Attached lists reflect that the veteran missed 12 days 
of work in 1996, 9 days in 1997, 9 days in 1998, and 8 days 
in 1999.  The attached lists also reflect various days in 
which the veteran missed either a few minutes up to a few 
hours of work.  The lists do not reflect for what reason the 
veteran missed each specific day of work or what reason the 
veteran gave.

An August 2001 VA examination report indicates that the 
veteran reported to the examiner that his right shoulder 
condition was much worse since his last VA examination.  The 
report reflects that he complained of continuous right 
shoulder pain.  While he complained that his anterior 
shoulder pain was constant, he indicated that it increased in 
intensity with cold weather or movements when sleeping.  He 
indicated he had difficulty writing on a chalkboard, a part 
of his job as a schoolteacher.  The report reflects that the 
veteran had 70 degrees of right shoulder abduction, 70 
degrees of flexion, 80 degrees of internal rotation, and 80 
degrees of external rotation.  The report shows that the 
veteran had exquisite tenderness to palpitation, a positive 
Feagin test, and "clunking" was felt and heard at the 
glenohumeral joint.  There was no ankylosis.

An April 2002 letter from a school administrator reflects 
that the veteran had been an instructor for the 1994-1995 
school year.  The letter shows that the veteran indicated 
that the vast majority of his absences that year were due to 
right shoulder pain but, as eight years had passed, specific 
records from the school administrator were not available.

A May 2002 letter from another school principal states that 
the veteran had worked at her school as an instructor in the 
1993-1994 school year.  The veteran had requested that his 
absences for that period be certified but, as nine years had 
passed, records were no longer available.

A review of the evidence of record does not reflect that it 
is factually ascertainable that the veteran's right shoulder 
disability met the criteria for a 30 percent disability 
rating prior to VA examination conducted in August 2001.  
Prior to this point, the evidence is not indicative of 
manifestations of bursitis that limited the veteran's 
function of his right shoulder to more closely approximate 
limitation of the major arm to midway between side and 
shoulder level.  Instead, the evidence reflects that the 
veteran's complaints of and treatment for his right shoulder 
disability evolved around pain and the objective evidence 
consistently indicated that he did not have swelling, 
instability, or atrophy.  The objective evidence also 
consistently reflected that he had normal muscle strength 
prior to the VA examination conducted in August 2001.  The 
August 2001 VA examination report reflects that at that time, 
even the veteran reported that his right shoulder disability 
had worsened since the prior VA examination (in 1997).

In general, the veteran's right shoulder range of motion was 
typically described as normal prior to August 2001.  And 
while letters from the veteran's employer and former 
employers reflect some missed work that the veteran 
attributed to his right shoulder disability, the letters, 
especially when viewed in light of the contemporary medical 
evidence, are not reflective of excessive work absences that 
are indicative of increased limitation of function prior to 
August 2001.  While a July 1994 VA medical certificate 
reflects some limitation of extension, the limitation was 
noted as mild.  The veteran also had decreased range of 
motion in December 1996 but the VA medical certificate 
reflects that this decrease was an exacerbation of the 
veteran's disability in response to a specific incident.  
Subsequent medical evidence is not indicative that the 
veteran's overall disability had worsened and, in fact, the 
July 1997 VA examination report again reflected that the 
veteran had no muscle atrophy, normal muscle strength, and 
full passive range of motion.  

As it is not factually ascertainable that the veteran's 
manifestations of bursitis limited his function of his right 
shoulder to more closely approximate limitation of the major 
arm to midway between side and shoulder level prior to VA 
examination conducted in August 2001, the Board concludes the 
preponderance of the evidence is against an effective date 
prior to August 30, 2001, for a 30 percent disability rating 
for right shoulder bursitis.  38 C.F.R. § 3.400 (o)(2) 
(2004).  As the preponderance of the evidence is against the 
veteran's claim, the doctrine of reasonable doubt is not for 
application.  See Ortiz v. Principi, 274 F. 3d 1361, 1365 
(Fed. Cir. 2001).


ORDER

An effective date prior to August 30, 2001, for a 30 percent 
disability rating for right shoulder bursitis is denied.


REMAND

The veteran's June 1993 report of medical examination for 
separation reflects that the veteran's nose and sinuses were 
clinically evaluated as normal.  His June 1993 report of 
medical history shows that the veteran indicated that he had 
or had had sinusitis.  The physician's summary portion of the 
form indicates that a physician's assistant noted that the 
veteran did not have sinusitis but instead complained of 
seasonal allergies that were treated with over-the-counter 
medications.

The current medical evidence reflects that the veteran 
complained of sinus pain.  A February 2000 VA consultation 
record contains a provisional diagnosis of chronic sinusitis 
and indicates that further testing was in order.  An August 
2002 VA medical record contains a diagnosis of allergic 
rhinitis as a part of the veteran's problem list.  As the 
evidence of record reflects current treatment for sinus 
problems and similar complaints at the time of the veteran's 
discharge from active duty, the Board concludes that a VA 
examination is in order to clarify the veteran's current 
diagnosis and to obtain an etiological opinion.  See 
38 C.F.R. § 3.159(c)(4) (2004). 

Accordingly, this matter is REMANDED for the following:

1.  Schedule the veteran for a VA sinus 
examination to clarify the veteran's 
current diagnosis.  The examiner should 
then provide an opinion as to whether any 
currently diagnosed condition is likely 
(more than 50%), at least as likely as 
not (50%), or not likely (less than 50%) 
etiologically related to the veteran's 
in-service nasal and allergy complaints.  
The examiner should provide a rationale 
for his/her opinion.  

If any manifested chronic disability 
cannot be attributed to the veteran's 
period of military service on a medical 
scientific basis, without invoking 
processes relating to guesses or 
judgments based upon mere conjecture, the 
examiner should clearly and specifically 
so indicate in the examination report.  
Send the claims folder to the examiner 
for review.

2.  Readjudicate the veteran's service 
connection claim.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
Supplemental SOC that contains notice of 
all relevant actions taken on the claim 
for benefits and all evidence received 
since December 2002.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



